                                                    Case 2:20-cv-01276-APG-NJK Document 17 Filed 09/21/20 Page 1 of 2



                                              +

                                         1    Michael Kind, Esq.
                                              Nevada Bar No.: 13903
                                         2
                                              KIND LAW
                                         3    8860 South Maryland Parkway, Suite 106
                                              Las Vegas, Nevada 89123
                                         4
                                              (702) 337-2322
                                         5    (702) 329-5881 (fax)
                                         6    mk@kindlaw.com
                                              Attorney for Plaintiff Susan Mercier
                                         7
                                         8                      UNITED STATES DISTRICT COURT
                                                                     DISTRICT OF NEVADA
                                         9
                                         10   Susan Mercier,                                Case No.: 2:20-cv-01276-APG-NJK
8860 South Maryland Parkway, Suite 106




                                         11                             Plaintiff,          Stipulation of dismissal of I.Q. Data
                                         12         v.                                      International, Inc.
       Las Vegas, Nevada 89123




                                         13
             KIND LAW




                                              I.Q. Data International, Inc., Experian
                                         14   Information Solutions, Inc., and
                                              Equifax Information Services LLC,
                                         15
                                         16                             Defendant.
                                         17
                                         18
                                                    Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, Susan Mercier
                                         19
                                              and I.Q. Data International, Inc. stipulate to dismiss Plaintiff's claims against I.Q.
                                         20
                                              Data International, Inc., with prejudice.
                                         21
                                              ///
                                         22
                                              ///
                                         23
                                              ///
                                         24
                                         25
                                         26
                                         27
                                              ___________________
                                              STIPULATION                               —1—
                                                  Case 2:20-cv-01276-APG-NJK Document 17 Filed 09/21/20 Page 2 of 2




                                         1         Each party will bear its own costs, disbursements, and attorney fees.
                                         2         DATED September 18, 2020.
                                         3
                                                   KIND LAW
                                         4
                                         5          /s/ Michael Kind
                                                   Michael Kind, Esq.
                                         6         8860 South Maryland Parkway, Suite 106
                                         7         Las Vegas, Nevada 89123
                                                   Attorney for Plaintiff Susan Mercier
                                         8
                                         9         GORDON & REES, LLP

                                         10        /s/ Wing Yan Wong
                                         11        Wing Yan Wong, Esq.
                                                   300 South Fourth Street, Suite 1550
                                         12        Las Vegas, Nevada 89101
                                         13        Attorney for I.Q. Data International, Inc.
8860 South Maryland Parkway, Suite 106




                                         14
                                                                             IT IS SO ORDERED:
       Las Vegas, Nevada 89123




                                         15
             KIND LAW




                                         16                                  ____________________________________
                                         17                                  UNITES STATES DISTRICT JUDGE

                                         18                                         September 21, 2020
                                                                             DATED:____________________________
                                         19
                                         20
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                              ___________________
                                              STIPULATION                          —2—
